Citation Nr: 1455264	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  13-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for prostate cancer with radical retropubic prostatectomy, from July 1, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a February 2008 rating decision, the RO granted service connection and assigned a 100 percent rating for prostate cancer with radical retropubic prostatectomy, effective April 30, 2007.  The RO advised the Veteran that this 100 percent rating was assigned effective from the date of claim and was continued pending an immediate VA examination to determine residual disability.  After undergoing VA examination in May 2008, the RO proposed decreasing the rating for service-connected prostate cancer to 60 percent in a December 2008 rating decision.  In April 2009, the RO reduced the rating to 60 percent disabling, effective July 1, 2009.  Because Diagnostic Code 7528, the Diagnostic Code under which the Veteran's prostate cancer is rated, contains a temporal element (its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling), and the history outlined above, the most appropriate characterization of this claim is entitlement to an initial rating in excess of 60 percent for prostate cancer with radical retropubic prostatectomy, from July 1, 2009.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).

In a January 2011 rating decision, the RO continued the 60 percent rating for prostate cancer with radical retropubic prostatectomy, continued a 30 percent rating for posttraumatic stress disorder (PTSD), granted an increased 20 percent rating for erectile dysfunction, effective May 18, 2010, granted service connection and assigned an initial 10 percent rating for diabetes mellitus, effective June 23, 2010, continued a 10 percent rating for tinnitus, continued a noncompensable (0 percent) rating for bilateral hearing loss, and denied a TDIU.  In February 2011, the Veteran filed a notice of disagreement (NOD) with the January 2011 rating decision, indicating that he disagreed with all the adjudicative determinations and that, if any claim was granted an initial or increased rating, he wished to appeal that claim for a higher rating and an earlier effective date.  In response to this NOD, the RO sought clarification from the Veteran noting that, since several issues were considered in the January 2011 rating decision, he would need to specify which issue or issues he disagreed with.  In correspondence received in May 2011, the Veteran, via his representative, clarified that he disagreed with the denial of a TDIU.  

While the Veteran has not been issued a statement of the case (SOC) regarding the denial of a TDIU, he has asserted that he is unemployable as a result of his service-connected prostate cancer.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board therefore has jurisdiction over the issue of entitlement to a TDIU as part and parcel of the claim for a higher initial rating from July 1, 2009.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder and finds that it includes additional evidence which was of record at the time of issuance of the March 2013 SOC addressing the claim for an increased rating for prostate cancer.  In light of the Board's decision to grant a TDIU, below, the Veteran is not prejudiced by consideration of this evidence in regard to this claim.  See 38 C.F.R. 
§ 20.1102.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 60 percent for prostate cancer with radical retropubic prostatectomy, from July 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Resolving all doubt in his favor, since July 1, 2009, the Veteran's service-connected prostate cancer has precluded him from securing or following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met from July 1, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Analysis

The Board finds that a TDIU is warranted from July 1, 2009.  

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for prostate cancer with radical retropubic prostatectomy, evaluated as 100 percent disabling from April 30, 2007 and 60 percent disabling from July 1, 2009; renal insufficiency associated with type II diabetes mellitus, evaluated as 60 percent disabling from April 4, 2011; PTSD, evaluated as 30 percent disabling from May 22, 2008; erectile dysfunction associated with prostate cancer with radical retropubic prostatectomy, evaluated as noncompensable (0 percent disabling) from April 30, 2007 and 20 percent disabling from May 18, 2010; type II diabetes mellitus, evaluated as 10 percent disabling from June 23, 2010 and 20 percent disabling from February 11, 2011; peripheral neuropathy in the right and left upper extremities associated with type II diabetes mellitus, each evaluated as 20 percent disabling from April 4, 2011; tinnitus, evaluated as 10 percent disabling from May 22, 2008; diabetic retinopathy associated with type II diabetes mellitus, evaluated as 10 percent disabling from April 4, 2011; peripheral neuropathy of the right and left lower extremities associated with type II diabetes mellitus, each evaluated as 10 percent disabling from April 4, 2011; bilateral hearing loss, evaluated as noncompensable (0 percent disabling) from May 22, 2008; and hypertension associated with PTSD, evaluated as noncompensable (0 percent disabling) from April 4, 2011.  The Veteran's combined rating is 100 percent from April 30, 2007, 80 percent from July 1, 2009, and 100 percent from April 4, 2011.  The schedular criteria for a TDIU are met.  

The Veteran is a retired police officer who was employed by a police department from 1968 to 1996.  The Veteran reported during an October 2008 VA audiological examination that he had worked as a movie location manager for 20 years.  During a PTSD VA examination performed the same month, the Veteran reported that he had stopped work on movie sets in July 2008 after 20 years because work got "real slow" due to the economy.  During a November 2009 VA PTSD examination, the Veteran reported that he had worked as director of security for five years and indicated that his prostate cancer was not severe enough to cause a disability.  During a July 2010 VA examination, the Veteran reported that he had prostate cancer since 2007 and had been treated with surgery, but the medical condition did not result in any disability.  During the same examination, however, he indicated that he had retired two years earlier because of health problems, but his unemployment was not due to the effects, primarily, of a mental condition.  

However, the Veteran's former employer reported that the Veteran worked as a police officer for an entertainment company from July 1996 to July 2008 when he stopped working because health factors would not allow him to complete his required duties.  The Veteran submitted a letter from his former supervisor, who reported that he had been employed as a police officer in movie productions, which required him to have a 15 to 18 hour workday and to stand for extended periods of time. These duties were, according to the supervisor, no longer possible for him to perform due to the effects of his prostate cancer surgery.  The supervisor noted that the Veteran had severe incontinence due to his prostate cancer surgery; there was limited access to restroom facilities; and the job required a person to stand the majority of the time.  The supervisor stated that due to his physical condition, the Veteran was not able to perform his duties.  

In July 2010, a VA examiner was asked to remark on the functional impairment caused by these diagnoses and the Veteran's ability to perform physical and sedentary activities of employment and he answered "fatigue and urinary incontinence" and remarked, "The effect of the condition on the claimant's usual occupation is disabled. The effect of the condition on the claimant's daily activity is fatigue."  In January 2013, the same examiner indicated that the Veteran's prostate cancer impacted his ability to work in that he experienced urinary incontinence and generalized fatigue.  

The evidence since July 1, 2009 reflects that the Veteran urinates at intervals of 45 minutes to 1.5 hours during the day and has incontinence which requires a pad as often as 12 times per day.  During a November 2009 VA examination, the Veteran reported that he urinated 12 times at intervals of 1 to 1.5 hours during the day and, during the night, he urinated 6 times at intervals of 2 hours.  He described urinary incontinence which required a pad as often as 12 times per day.  During a July 2010 VA examination, the Veteran reported that, during the day, he urinated 10 times at intervals of 1 hour and during the night he urinated 2 times at intervals of 4 hours.  He described urinary incontinence which required a pad as often as 12 times per day.  During an August 2011 VA examination, the Veteran reported that, during the day he urinated 10 times at intervals of 45 minutes.  He indicated that, at night, he urinated 4 times at intervals of 2 hours.  He described urinary incontinence with a pad needed 10 times per day.  A January 2013 VA examination reports that the Veteran had a daytime voiding interval between 1 and 2 hours and less than 1 hour, awakened to void 5 or more times per night, and experienced urine leakage which required changing of absorbent material more than 4 times per day.  

The evidence, in particular the VA examination reports and the June 2010 letter from the Veteran's former supervisor, indicate that the Veteran has been precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience since July 1, 2009 as a result of prostate cancer.  The Veteran has an extensive occupational history in police/security work and the June 2010 letter from his former supervisor indicates that his frequent urination and episodes of incontinence would not allow him to gainfully employed in an occupation consistent with his work history.  There is conflicting evidence regarding the Veteran's educational background, as he reported during October 2008 and November 2009 PTSD VA examinations that he had a B.A.; however, in his May 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, he reported that he had a high school education and, during a July 2010 PTSD VA examination, he reported that he did not continue his education after he left service.  Even if the Veteran does have a B.A., his long work history is in the fields of police/security work, which would presumably require that he be active, and would likely be precluded by the need for frequent restroom visits.  

The evidence as to whether the Veteran is precluded him from securing or following a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities from July 1, 2009 is at least evenly balanced.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Despite filing of the May 2010 claim for a TDIU, entitlement to a TDIU as part and parcel of the earlier pending claim for a higher initial rating for prostate cancer, from July 1, 2009.  A TDIU based on the Veteran's service-connected prostate cancer prior to July 1, 2009 is not available as he is already in receipt of a 100 percent schedular rating for that disability from prior to the time he stopped working until July 1, 2009.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

For the reasons discussed above, resolving all doubt in favor of the Veteran, a TDIU from July 1, 2009 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is granted from July 1, 2009, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Remand is required to obtain outstanding records, to obtain a clarifying medical opinion, and to clarify whether the Veteran desires a hearing with regard to this claim.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate cancer, and residuals, since April 2007.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Greater Los Angeles VA Healthcare System, dated between February 2011 and January 2012 and since May 2012;

(2) records from USC/Norris Cancer Center, dated since May 2007;

(3) records from oncology/genitourinary at UCLA, as referenced during VA treatment in April 2008, and;

(4) records from the Veteran's private oncologist, as referenced during VA treatment in May 2010.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim remaining on appeal, as well as copies of all medical records underlying those determinations.  

3.  After all available records have been associated with the claims file/e-folder, forward the claims file to the physician that conducted the July 2010 and January 2013 VA examinations evaluating the Veteran's prostate cancer, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should be asked to clarify his July 2010 statement that the Veteran's malignancy was still active.  In particular, he should provide the basis for this statement or clarify whether he was merely reporting a history as reported by the Veteran.  

If the examiner who evaluated the Veteran in July 2010 and January 2013 is not available, forward the claims file to an appropriate examiner to provide an opinion as to whether the Veteran's prostate cancer has been active at any time since July 1, 2009.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In March 2007, the Veteran underwent transrectal ultrasound guided biopsy of the prostate.  The March 2007 surgical pathology report revealed intraepithelial neoplasia and prostatic adenocarcinoma.  

* In May 2007, the Veteran underwent radical retropubic prostatectomy and bilateral lymph node dissection for adenocarcinoma of the prostate.  

* A January 2008 private treatment record reports that the Veteran had prostate cancer and had a prostatectomy with negligible prostate-specific antigen (PSA) in November.  
 
* A May 2008 VA examination report indicates that the Veteran was diagnosed with prostate cancer about a year earlier and underwent a total prostatectomy.  

* In February 2009, Dr. D.F.P. wrote that the Veteran was under his care at the USC/Norris Cancer Center and had been diagnosed and treated for prostate cancer in early 2007.  Dr. D.F.P. asked that the Veteran be considered 100 percent service-connected as his prostate cancer affected his daily life and was likely terminal.    

* A March 2009 VA treatment record reports that the Veteran was anxious about his procedure for his status post prostate cancer scheduled for later that month.  

* During a November 2009 VA examination, the Veteran reported that treatment for his impotence included surgery (reportedly in March and July 2009).  

* A November 2009 VA PTSD examination report reflects that the Veteran reported that he had prostate cancer since 2008 which had been treated with chemotherapy.  

* During VA treatment in May 2010, the Veteran reported that he was going to see a private clinic for a colonoscopy screening due to his history of prostate cancer.  He added that he continued to be monitored by a private oncologist.  

* During a July 2010 VA examination, the Veteran reported that he had been treated for prostate cancer with a radical prostatectomy and treatment for the malignancy had been completed with the last treatment being surgery in August 2009.  The examiner, in recording the history as related by the Veteran, stated that the malignancy was still active and the extent of the disease was terminal.  The VA examiner indicated that, for the established diagnosis of prostate cancer with radical retropubic prostatectomy, there was no change in the diagnosis and, at the time of examination, the condition was active.  

* In January 2013, the VA examiner indicated that the Veteran's prostate cancer was in remission and that he had completed treatment.  He was asked to indicate all treatment the Veteran had, and reported that he underwent radical prostatectomy and had a penile implant, with the dates of surgery reportedly being in May 2006, May 2007, and 2008.  The examiner did not mark that the Veteran had radiation therapy, brachytherapy, antineoplastic chemotherapy, hormonal therapy, or any other therapeutic procedure and/or treatment.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  After the above development has been completed, contact the Veteran and ask him to clarify whether he wishes to testify at an RO hearing, in light of his October 2009 NOD, in which he asserted that he wanted his 100 percent rating to remain in effect until he had a hearing.  The Veteran's wishes with regard to a hearing must be documented, in writing, in the claims file/e-folder.  Schedule the Veteran for any requested hearing.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


